Title: From George Washington to Richard Varick, 1 January 1784
From: Washington, George
To: Varick, Richard



Dear Sir,
Mount Vernon Jany 1st 1784

From the moment I left the City of New York until my arrival at this place,I have been so much occupied by a variety of concerns that I could not find a moment’s leizure to acknowledge the receipt of your favors of the 4th & 7th Ultimo.
The public and other Papers which were committed to your charge, and the Books in which they have been recorded under your inspection, having come safe to hand,I take this first opportunity of signifying my entire approbation of the manner in which you have executed the important duties of recording Secretary, and the satisfaction I feel in having my Papers so properly arranged, & so correctly recorded—and beg you will accept my thanks for the care and attention which you have given to this business. I am fully convinced that neither the present age or posterity will consider the time and labour which have been employed in accomplishing it, unprofitable spent.
I pray you will be persuaded, that I shall take a pleasure in asserting on every occasion the sense I entertain of the fidelity, skill, and indefatigable industry manifested by you in the performance of your public duties; and of the sincere regard & esteem with which I am—Dr Sir Yr Most Obedt & affe Servt

Go: Washington

